SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 16, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MATERIAL FACT Publicly-held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 COMPANHIA SIDERÚRGICA NACIONAL (“Company”), in compliance with Article 157, Paragraph 4, of Law 6404/76 and Instruction 358/02 issued by the Brazilian Securities and Exchange Commission (“CVM”), hereby informs to its shareholders and the market that its Board of Directors approved the eighth (8 th ) issue of simple, non-convertible unsecured debentures in a single series (“Issue” and “Debentures”) of the Company for public distribution with restricted placement efforts, in compliance with CVM Instruction 476, of January 16, 2009 (“Restricted Offering”). The transaction comprises the issuance of 10,000 debentures, with a nominal unit value of R$10,000.00, totaling R$100,000,000.00, with the last installment maturing on January 9, 2022. The Debentures were registered for distribution on the primary market on the MDA – Asset Distribution Module and for trading on the secondary market on CETIP 21 Module – Securities, both administered and operated by CETIP S.A. – Organized Markets (“CETIP”), respecting the ninety (90) day blackout period, in accordance with article 13 of CVM Instruction 476/09, with the distribution and trading being settled and the Debentures being held in custody electronically at CETIP. In addition, the Company announces that, today, all the Debentures were subscribed and paid in, with the net proceeds raised by the Company through the Issue and the Restricted Offering being allocated to the refinancing of Company existing debt. São Paulo, January 16, 2015. Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 16, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
